 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     2501 N. Seventh Street
 3   Phoenix, AZ 85006
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     Law Office of David J. Don, PLLC
 7   301 E. Bethany Home Rd., Ste. B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-775
 9
     Email: david@azcivilrights.com
10   Attorneys for Plaintiff Leslie A. Merritt, Jr.
11                    IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE DISTRICT OF ARIZONA
13

14   Leslie A Merritt, Jr., a single man,     )   Case No.: CV17-4540-PHX-DGC
                                              )
15                 Plaintiff,                 )   PLAINTIFF'S SUPPLEMENTAL
16         vs.                                )   PLEADING RE MOTIONS IN
                                              )   LIMINE DOCS 290, 335, 336
17   State of Arizona, et al.                 )
                                              )
18                 Defendants.                )
                                              )
19
           The Plaintiff submits his supplemental briefing under the Court's Order at
20
     Doc 382.
21

22   I.    Facts

23   A.    Lucien "Luke" Haag
24
           The Plaintiff disclosed Luke Haag in his Initial Disclosure Statement of
25
     December 16, 2016. The disclosure statement included the reports of Haag's
26
     ballistic examination, his shooting reconstruction, and the tire deflation testing
27
                                               -1-
28
 1   which he jointly-conducted with DPS crime lab employee, Aaron Brudenell,
 2
     demonstrating the de minimis time the BMW tire took to deflate after being shot.
 3
     The Plaintiff also concurrently disclosed the entirety of Haag’s file, including his
 4
     curriculum vitae, a list of his publications, and his billings containing his rate of
 5
     compensation.
 6

 7         The parties deposed Haag on June 6, 2017, and August 30, 2017, and the

 8   Defendant questioned him at length about the basis for his views that he did not
 9
     agree with Kalkowski’s conclusion that that the Plaintiff's gun fired the evidentiary
10
     bullets and that Hackbarth's tire deflated immediately after being shot. (Exhibit 1,
11
     Deposition of Lucien Haag (Vol. 1) at 72:5-17, 105:13-106:16). Exhibit 2, Deposition
12
     of Lucien Haag (Vol. 2) at 4:13-24, 51:24-52:7.
13

14         Haag will testify about his examinations of the evidence bullets, statements

15   that Kalkowski made directly to him, and the tire deflation study which he
16
     conducted with Brudenell.     All of Haag's reports, which contained his opinions,
17
     were admitted as exhibits at his depositions over two days. (See Exhibit 1 at pp.2-3).
18
           B.     John Murdock
19

20
           In response to Plaintiff's written discovery requests, on March 15, 2017,

21   Defendant produced the entirety of Murdock's file, including his report, CV, and

22   billings. The parties deposed Murdock on June 13, 2017. All of Murdock's reports
23
     were admitted as exhibits at his deposition. (See Exhibit 3 at p. 2). The Defendant's
24
     counsel questioned him extensively about why he believed Kalkowski misidentified
25
     Plaintiff's gun, and about statements Kalkowski made to him when Kalkowski
26
     ignored Murdock's efforts to discuss the substantive differences in their opinions,
27
                                              -2-
28
 1   as required under the profession's (AFTE’s) Code of Ethics, which DPS purports to
 2
     follow.
 3

 4         C.    Gregory Klees
 5
           Under the DPS Crime Lab Quality Assurance policy, DPS was required to have
 6
     an impartial party review the ballistic identification given conflicting findings of
 7
     Haag. Exhibit 4, Deposition of John Maciulla (Vol. 1) at Ex. 7. The State engaged
 8

 9   Gregory Klees, an ATF criminalist, to conduct an independent comparison of the

10   evidence bullets and Plaintiff's gun. The DPS crime lab "request[ed] that the ATF
11   rework the case as an impartial party." Id at . DPS Deputy Director Silbert took
12
     credit for having come up with having ATF retest on DPS's behalf. (Exhibit 5,
13
     Deposition of Heston Silbert at 133:16–134:11). Maciulla testified that he
14
     "accept[ed] the findings of Klees (and the ATF) as an impartial party" and that ATF
15

16   was not wrong. (Exhibit 4 at 123:18-124:8). Maciulla testified that Klees was known

17   to DPS as he taught Maciulla firearms identification and because Klees had a
18   favorable reputation in their scientific community. (Id. at 9:24-10:5). Plaintiff
19
     obtained a copy of Klees' report (and all supporting documentation) from ATF and
20
     disclosed it on September 12, 2017. He was not deposed.
21

22
     II.   Disclosure of Haag, Murdock & Klees (Docs 335 and 336)
23

24
           A.    Rule 26(a)(2) Compliance

25         The Plaintiff timely disclosed the identities of Haag, Murdock, and Klees, the
26   subject of their testimony, and all of their supporting documentation. Since the
27
                                             -3-
28
 1   Plaintiff did not retain these witnesses as experts for this case, written reports were
 2
     not required. But each has produced a written report, all of which have been
 3
     disclosed, thereby satisfying the Plaintiff's requirement of providing a summary of
 4
     their opinions under Rule 26(a)(2)(C). Also, the opinions of Haag and Murdock
 5
     were further testified to in depositions, which the Court ordered would be treated as
 6

 7   part of expert disclosure. (See Doc 45, p 3 lines 17-19). The Plaintiff's disclosures of

 8   Haag, Murdock and Klees comply with Rule 26(2)(C) and substantially comply, if
 9
     necessary, with Rule 26(2)(B).1
10
     B.    Harmlessness Under Rule 37(c)(1) and (2)
11
           Even if the Plaintiff improperly characterized the testimony of Haag,
12
     Murdock, and Klees as non-expert witnesses, any such deficiencies were
13

14   harmless. Plaintiff has not withheld any substantive item of disclosure nor created

15   any surprise or prejudice. Plaintiff readily acknowledges that he must prove
16
     harmlessness under Rule 37. Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d
17
     1101, 1107 (9th Cir. 2001). Indeed, there is no prejudice or surprise because the
18
     Defendant deposed Haag and Murdock, exploring all of their opinions. With this
19

20
     knowledge, it also has disclosed rebuttal experts on the subjects of ballistics,

21   shooting reconstruction, and tire deflation. Because Haag and Murdock were

22   already disclosed as witnesses, no disruption to trial would occur. Finally, Plaintiff
23

24
     1Notably, this Court permitted Defendant's expert, Dr. Philip Lett, to testify over
25   Plaintiff's objection, even though his report was not technically compliant with
     Rule 26(a)(2)(B)'s requirement regarding prior testimony, given that all
26   supporting aspects of his qualifications and opinion were borne out
     elsewhere. (See Doc. 367).
27
                                               -4-
28
 1   has acted in good faith and has never engaged in any abusive or dilatory litigation
 2
     practices, and there is no evidence to the contrary. The Court should find that Rule
 3
     26(a)(2)(c) has been satisfied or that any non-compliant aspect of disclosure is
 4
     harmless under Rule 37.
 5

 6
     III.   Reports–Hearsay Considerations–Rule 801(d)(2)
 7
            1.    The Haag and Murdock Reports.
 8

 9          The Plaintiff intends to use the Haag and Murdock reports for impeachment
10   to dispute the Defendant's claim to have made a scientific ballistic identification or
11
     to have followed reasonable crime lab procedures and quality assurance
12
     programs. The reports are also admissible under Rule 703 for the limited purpose
13
     of explaining the basis for Todd Weller's opinion about the inadequacies of the DPS
14

15   quality assurance programs.

16
            2.    The Klees Report is Admissible
17

18          The Klees report is admissible as non-hearsay for three reasons. First, Fed. R.

19   Evid. 803(6) establishes a hearsay exception for regularly kept "business"
20
     records. The report was produced because DPS crime lab policy implements a
21
     quality assurance program, under which they hired Klees to review the evidence
22
     independently. The report dated April 29, 2016, was written within one day of Klees’
23

24   receiving the evidence from DPS Sgt. Tony Mapp. The DPS policy evidences its

25   regular business activity to conduct quality inquiries. See e.g. Berry v. City and

26   County of San Francisco, 2018 WL 5629293 *4 (the CHP process of investigating

27
                                               -5-
28
 1   under particular circumstances confirms the report is a regularly-conducted
 2
     activity). A ballistic examiner of evidence is required under the professional
 3
     standards to create a written report. (See Exhibit 6, at p. 8, § 1.4). The production
 4
     of the Klees report, which was based on his review of the ballistic evidence, was
 5
     required under the DPS program.          The Klees report was not produced in
 6

 7   anticipation of litigation. The DPS trusted both Klees and his methodology, and

 8   knew him to be a trustworthy examiner.
 9
           Second, the report is admissible under the public record exception. Fed. R.
10
     Evid. 803(8). The report sets out factual findings of a legally-authorized
11
     investigation sought by DPS as part of its QA program. The State accepted the
12
     report, according to Maciulla, and cannot show the report lacks of trustworthiness.
13

14   See Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 109 S. Ct. 439, 102 L. Ed. 2d 445

15   (1988) (both facts and conclusions are admissible).
16
           Third, the report is admissible as non-hearsay under FRE 801 (d)(2)(B) and
17
     (C), as a statement of an agent of a party opponent that the State "adopted or
18
     believed to be true" and "was made by a person whom the party authorized to make
19

20
     a statement on the subject." Klees was an agent of DPS, fulfilling their obligation

21   under the QA program. DPS criminalist Maciulla "accept[ed] the findings of Klees

22   (and the ATF) as an impartial party" and that ATF was not wrong. (Exhibit 4
23
     (Maciulla Vol 1) at 123:18-124:8). The report of Klees is therefore admissible under
24
     801(d)(2)(B) and (C).
25

26

27
                                              -6-
28
 1   IV.   Opinions of DPS Criminalists (Doc 290)
 2
           Defendants seek to elicit testimony that Maciulla, Peloza, and Brudenell all
 3
     found an identification between the evidence bullets and Plaintiff’s gun, yet
 4
     Defendant has not designated these individuals as experts, nor has it ever disclosed
 5
     a single piece of documentation authored by these individuals memorializing their
 6

 7   opinions or any other materials required under Rule 26(a)(2)(b)(i-iv). (See Doc. 290

 8   at 2:14-21). While Maciulla was designated as a rebuttal expert by the Defendant, he
 9
     only opined that DPS followed all policies and procedures in this case in response
10
     to Todd Weller’s opinion that it did not. (See Exhibit 7). He offered no opinions
11
     whatsoever about his examination of the evidence bullets. Id.
12
           The failure to disclose documents that lies at the core of any expert’s opinion
13

14   could not more blatantly violate the rules concerning disclosure of experts, but it

15   also, ipso fact deprives the Court from even attempting to make an admissibility
16
     determination given the absence of any foundation in the record. Moreover, the
17
     opinions at issue are also inadmissible because they violate the Court’s standing
18
     order that the parties may call only one expert per issue (See Doc 45 at ❡5(g)),
19

20   thereby making them cumulative.

21         Arguendo, even if the opinions are not cumulative, the testimony of other
22
     criminalists besides Kalkowski on the issue of identification is prejudicial under
23
     Rule 37 given Defendant’s lack of disclosure. Allowing them to testify would
24
     necessitate the re-opening of discovery so that Plaintiff could depose the witnesses
25
     and then, possibly, have his experts rebut any testimony.     It would undoubtedly
26

27
                                              -7-
28
 1   delay trial and result in the expenditure of significant additional time and costs for
 2
     both parties.
 3
     V.    CONCLUSION
 4
           The Plaintiff requests an Order granting Plaintiff's Motion in Limine #1 (Doc
 5
     290) and denying the Defendant's Motions in Limine at Docs 335, 336.
 6

 7
                               DATED THIS 28th day of August 2020.
 8
                                     LAW OFFICE OF JASON LAMM
 9
                                      By:   /s/ Jason D. Lamm
10
                                            Jason D. Lamm
11                                          Attorney for Plaintiff Leslie Merritt, Jr.

12                                   LAW OFFICES OF DAVID J. DON, P.L.L.C.
13                                    By:   /s/ David J. Don
                                            David J. Don
14
                                            Attorney for Plaintiff Leslie Merritt, Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27
                                              -8-
28
 1                              CERTIFICATE OF SERVICE
 2
            I certify that on this 28th day of August, 2020, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF system for filing
     and transmittal of a Notice of Electronic Filing to the following CM/ECF
 4   registrants:
 5                                Edward F. Novak, Esq.
                                     Melissa Ho, Esq.
 6
                                 Jonathan G. Brinson, Esq.
 7                                     Polsinelli PC
                           One East Washington Street, Suite 1200
 8                                  Phoenix, AZ 85004
 9
          enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
10   Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
     Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
11

12   By:   /s/ Kathryn Miller
           Kathryn Miller
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                               -9-
28
